Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of A.L.R.M. and W.N.P.M.,             Appeal from the 196th District Court of
Children                                              Hunt County, Texas (Tr. Ct. No. 83293).
                                                      Opinion delivered by Justice Burgess, Chief
No. 06-18-00043-CV                                    Justice Morriss and Justice Moseley
                                                      participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.




                                                      RENDERED JULY 13, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk